In an action, inter alia, for specific performance of a contract to convey real property, the plaintiff appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated June 9, 1989, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
Upon a review of the record it is evident that material issues of fact exist, including, but not limited to, whether the plaintiff can demonstrate that he was ready, willing and able to tender performance on the closing day or within a reasonable time thereafter (see, Huntington Min. Holdings v Cottontail Plaza, 60 NY2d 997; Wilson v City of Long Beach, 133 AD2d 684). Kunzeman, J. P., Kooper, Eiber and O’Brien, JJ., concur.